     Case 2:20-cv-01450-RFB-NJK Document 3 Filed 08/07/20 Page 1 of 4



1
2
3                                UNITED STATES DISTRICT COURT
4                                        DISTRICT OF NEVADA
5     PAUL JONES,                                               Case No. 2:20-cv-01450-RFB-NJK
6                                               Plaintiff                     ORDER
7            v.
8     STATE OF NEVADA, et al.,
9                                           Defendants
10
11   I.     DISCUSSION

12          On August 5, 2020, Plaintiff, an inmate in the custody of the Clark County Detention

13   Center (“CCDC”), submitted a civil rights complaint under 42 U.S.C. § 1983 and filed an

14   application to proceed in forma pauperis. Docket Nos. 1-1, 1. Plaintiff’s complaint and Plaintiff's

15   application to proceed in forma pauperis are both incomplete.

16          Plaintiff's Complaint

17          Upon review, the Court notes that Plaintiff did not sign the complaint. Docket No. 1-1 at

18   9. Under Rule 11 of the Federal Rules of Civil Procedure, a plaintiff who is not represented by

19   counsel is required to sign his complaint. Fed. R. Civ. P. 11(a). Because Plaintiff did not sign the

20   complaint, the Court cannot consider it.

21          As such, the Court grants Plaintiff a one-time extension to submit a signed amended

22   complaint to the Court on or before October 6, 2020. If Plaintiff chooses to file an amended

23   complaint, he is advised that an amended complaint supersedes (replaces) the original complaint

24   and, thus, the amended complaint must be complete in itself. See Hal Roach Studios, Inc. v.

25   Richard Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989). Therefore, a mere signature

26   page will not be sufficient. Plaintiff should file the amended complaint on this Court’s approved

27   prisoner civil rights form, and it must be entitled “First Amended Complaint.”

28
     Case 2:20-cv-01450-RFB-NJK Document 3 Filed 08/07/20 Page 2 of 4



1           Plaintiff's Application to Proceed in Forma Pauperis
2           Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to begin a civil
3    action in this Court may apply to proceed in forma pauperis in order to file the civil action without
4    prepaying the full $400 filing fee. To apply for in forma pauperis status, the inmate must submit
5    all three of the following documents to the Court:
6           (1) a completed Application to Proceed in Forma Pauperis for Inmate, this Court’s
7           approved form (i.e. pages 1 through 3 with the inmate’s two signatures on page 3);
8           (2) a Financial Certificate properly signed by both the inmate and a prison or jail official
9           (i.e. page 4 of this Court’s approved form); and
10          (3) a copy of the inmate’s prison or jail trust fund account statement for the previous
11   six-month period. If Plaintiff has not been at the facility a full six-month period, Plaintiff must
12   still submit an inmate account statement for the dates he has been present at the facility.
13          Plaintiff has not filed a fully signed financial certificate or an inmate account statement
14   with this application to proceed in forma pauperis. Accordingly, the Court denies Plaintiff's
15   application to proceed in forma pauperis, Docket No. 1, without prejudice because the application
16   is incomplete.
17           The Court will grant Plaintiff a one-time extension until on or before October 6, 2020,
18   to either file a fully complete application to proceed in forma pauperis containing all three of the
19   required documents or pay the full $400 filing fee. Absent unusual circumstances, the Court will
20   not grant any further extensions of time. If Plaintiff does not either file a fully complete application
21   to proceed in forma pauperis with all three required documents or pay the full $400 filing fee on
22   or before October 6, 2020, the Court will dismiss this case without prejudice for Plaintiff to file a
23   new case with the Court when Plaintiff is able to either acquire all three of the documents needed
24   to file a fully complete application to proceed in forma pauperis or pays the full $400 filing fee.
25          A dismissal without prejudice means Plaintiff does not give up the right to refile the case
26   with the Court, under a new case number, when Plaintiff has all three documents needed to submit
27   with the application to proceed in forma pauperis. Plaintiff may also choose not to file an
28   application to proceed in forma pauperis and instead pay the full filing fee of $400 on or before



                                                      -2-
     Case 2:20-cv-01450-RFB-NJK Document 3 Filed 08/07/20 Page 3 of 4



1    October 6, 2020 to proceed with this case.
2    II.    CONCLUSION
3           For the foregoing reasons, IT IS ORDERED that the Clerk of the Court shall send to
4    Plaintiff the approved form for filing a § 1983 complaint, instructions for the same, and a copy of
5    his original complaint. Docket No. 1-1. If Plaintiff files an amended complaint, he should use the
6    Court's approved form and he must write the words “First Amended” above the words “Civil
7    Rights Complaint” in the caption.
8           IT IS FURTHER ORDERD that, if Plaintiff chooses to file a signed amended complaint,
9    Plaintiff will file the signed amended complaint to this Court on or before October 6, 2020.
10          IT IS FURTHER ORDERED that, if Plaintiff does not file a signed amended complaint on
11   or before October 6, 2020, the Court will dismiss this action without prejudice for Plaintiff to
12   refile the case with the Court, under a new case number, when Plaintiff is able to file a signed
13   amended complaint.
14          IT IS FURTHER ORDERED that Plaintiff’s application to proceed in forma pauperis,
15   Docket No. 1, is denied without prejudice to either file a new and fully complete application to
16   proceed in forma pauperis with all three documents or pay the full $400 filing fee.
17          IT IS FURTHER ORDERED that the Clerk of the Court will send Plaintiff the approved
18   form application to proceed in forma pauperis by an inmate, as well as the document entitled
19   information and instructions for filing an in forma pauperis application.
20          IT IS FURTHER ORDERED that, on or before October 6, 2020, Plaintiff will either pay
21   the full $400 filing fee for a civil action (which includes the $350 filing fee and the $50
22   administrative fee) or file with the Court:
23          (1) a completed Application to Proceed in Forma Pauperis for Inmate on this Court’s
24          approved form (i.e. pages 1 through 3 of the form with the inmate’s two signatures on page
25          3);
26          (2) a Financial Certificate properly signed by both the inmate and a prison or jail official
27          (i.e. page 4 of this Court’s approved form); and
28          (3) a copy of the inmate’s prison or jail trust fund account statement for the previous



                                                    -3-
     Case 2:20-cv-01450-RFB-NJK Document 3 Filed 08/07/20 Page 4 of 4



1    six-month period. If Plaintiff has not been at the facility a full six-month period, Plaintiff must
2    still submit an inmate account statement for the dates he has been present at the facility.
3            IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete application to
4    proceed in forma pauperis with all three documents, or pay the full $400 filing fee for a civil action
5    on or before October 6, 2020, the Court will dismiss this action without prejudice for Plaintiff to
6    refile the case with the Court, under a new case number, when Plaintiff either has all three
7    documents needed to file a complete application to proceed in forma pauperis or pays the full $400
8    filing fee.
9            IT IS SO ORDERED.
10           DATED: August 7, 2020.
11
12                                                  NANCY J. KOPPE
                                                    UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                     -4-
